Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,5,9,13,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180157553 A1 (Ryu) in view of US 20050125695 A1 (Gilbert) .
Regarding claim 1, Ryu teaches,
	A fault recovery system(fig 1:10; par 30), comprising:
a fault controller that is coupled between a first processor and an interconnect(fig 1:110; par 30 “In an example embodiment, the hang detection and recovery system 110 may monitor whether a transaction between at least one of the master blocks 130_1 to 130_n and at least one of the slave blocks 140_1 to 140_m has a hang or stall.”), and
configured to:
receive a time-out signal that is indicative of a failure of the first processor to execute a first transaction after a fault is detected in the first processor(fig 2:112; par 40 “In another example embodiment, the monitoring unit 112 may monitor the request signal or the response signal for a predetermined period of time to determine whether the signal is LOW or HIGH, and may determine whether a hang or stall has occurred based on the determination.”), wherein the failure in the execution of the first transaction results in queuing of the interconnect(par 35 “The monitoring unit 112 included in the hang detection and recovery system 110 may monitor whether a transaction between at least one of the master blocks 130_1 to l30_n and at least one of the slave blocks 140_1 to 140_m has a hang or stall. The monitoring unit 112 may determine whether a hang or stall has occurred between at least one of the master blocks 130_1 to 130_n and the BUS matrix 120, or between at least one of the slave blocks 140_1 to 140_m and the BUS matrix 120.”);
generate and transmit, based on the time-out signal, a first control signal to the first processor to disconnect the first processor from the interconnect(fig 12:S230; par 95 “The error response signal ER_RSP may limit an operation of a functional block to which the corresponding signal is applied.”);
perform, based on the time-out signal, at least one of first and second operations to dequeue the interconnect(fig 2:114; par 48 ”The master multiplexers 132_1 to 132_n may receive the output signals of the corresponding master blocks 130_1 to 130_n and the master recovery signals Mrcv 1 to Mrcv n output from the recovery signal generation unit 114 and may alternatively determine outputs. The output signals of the master blocks 130_1 to 130_n may be request signals for one of the slave blocks 140_1 to 140_m, respectively. Although not shown, the master multiplexers 132_1 to 132_n may determine outputs based on, for example, an enable signal output from the recovery signal generation unit 114.”); and
generate, based on the execution of the first transaction, a status signal to reset the first processor, thereby managing a fault recovery of the first processor(fig 2:114; par 48 ”The master multiplexers 132_1 to 132_n may receive the output signals of the corresponding master blocks 130_1 to 130_n and the master recovery signals Mrcv 1 to Mrcv n output from the recovery signal generation unit 114 and may alternatively determine outputs. The output signals of the master blocks 130_1 to 130_n may be request signals for one of the slave blocks 140_1 to 140_m, respectively. Although not shown, the master multiplexers 132_1 to 132_n may determine outputs based on, for example, an enable signal output from the recovery signal generation unit 114.”).
However, Ryu does not specifically teach execute the first transaction.
On the other hand, Gilbert teaches 
 	A fault recovery system(fig1: par 15, par 6 “The invention relates to non-inline transaction error correction.”), comprising:
a fault controller that is coupled between a first processor and an interconnect(fig 1:104,102,106; par 16 “In the normal mode of operation, transactions are processed within the pipeline 102, where none of the transactions have been detected as including errors. Transactions are input into the input 104 of the pipeline 102, as indicated by the arrow 114. The transactions are transferred from the input 104 into the pipeline 102, as indicated by the arrow 116. The pipeline 102 may be a single- or multiple-stage pipeline, and processes the transactions such that they are converted into actions that when performed effect the transactions. Thus, the pipeline 102 outputs the processed transactions into the output 106, as indicated by the arrow 118, from which they are output, as indicated by the arrow 120, as actions that can then be performed.”), and configured to:
receive an error signal that is indicative of a failure of the first processor to execute a first transaction after a fault is detected in the first processor(fig 5:507; par 34” Preferably within the pipeline, it is determined whether correctable errors are present within the transaction ( 507). If no errors are detected (508), then the transaction is output from the pipeline normally (510), and the method 500 is finished. However, if an error is detected (508), then the pipeline is operated in a correction mode (512). The transaction is output, or drained, from the pipeline to an error queue and input into the pipeline is disabled (514), instead of being normally output from the pipeline as before.”), wherein the failure in the execution of the first transaction results in queuing of the interconnect(fig 5:514; par 34 “The transaction is output, or drained, from the pipeline to an error queue and input into the pipeline is disabled (514), instead of being normally output from the pipeline as before.”);
generate and transmit, based on the time-out signal, a first control signal to the first processor to disconnect the first processor from the interconnect(fig 5:514; par 34 “The transaction is output, or drained, from the pipeline to an error queue and input into the pipeline is disabled (514), instead of being normally output from the pipeline as before.”);
perform, based on the time-out signal, at least one of first and second operations to execute the first transaction and dequeue the interconnect(par 17 “When transactions contain errors, however, they are drained and corrected in a separate correction mode, and reprocessed in a separate restart mode, and a non-inline manner. Such transactions are drained into the error queue 110, and the mode controller 108 first switches the pipeline 102 to the correction mode to correct the errors, and then switches the pipeline 102 to the restart mode to reprocess the error corrected transactions.”); and
generate, based on the execution of the first transaction, a status signal to reset the first processor, thereby managing a fault recovery of the first processor. (par 17 “When transactions contain errors, however, they are drained and corrected in a separate correction mode, and reprocessed in a separate restart mode, and a non-inline manner. Such transactions are drained into the error queue 110, and the mode controller 108 first switches the pipeline 102 to the correction mode to correct the errors, and then switches the pipeline 102 to the restart mode to reprocess the error corrected transactions.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ryu to incorporate the re-execution of transactions of Gilbert.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Ryu -- a need for a solution for the issue of how to handle transaction errors in a latency friendly way(Gilbert par 5 “If errors are detected within the pipeline, they usually are corrected in-line, within the pipeline stage where they occur, before the transactions can be properly processed and the resulting actions performed. An implementation for error correction may include additional hardware circuitry to correct the error when and where it is detected. However, such an implementation adds latency to the processing of both transactions with errors and transactions without errors. For this and other reasons, therefore, there is a need for the present invention.”) -- with Gilbert providing a known method to solve a similar problem. Gilbert provides “The invention relates to non-inline transaction error correction. A method for the invention determines whether a transaction includes a correctable error while the transaction is being processed in a pipeline. Where the transaction includes an error, it is output from the pipeline into an error queue. A correction command is processed within the pipeline to correct the error within the transaction, and then the transaction is reprocessed within the pipeline.”(Gilbert par 6)

Regarding claim 4, Ryu and Gilbert teaches,
The fault recovery system of claim 1, 
Ryu further teaches,
further comprising a diagnostic circuit that is coupled with the fault controller, and configured to generate diagnostic data associated with the fault recovery of the first processor that is managed by the fault controller, wherein the diagnostic data includes an identifier, a memory address, and handshake information associated with the first transaction.(par 62 “The logging block 113 may log and store signals transmitted between the master blocks 130_1 to 130_n and the slave blocks 140_1 to 140_m and may output stored logging information Trf_log to the recovery signal generation unit 114. Signals transmitted between the master blocks 130_1 to 130_n and the slave blocks 140_1 to 140_m may be request signals of the master blocks 130_1 to 130_n and/or response signals of the slave blocks 140_1 through 140_m. The logging block 113 may include, for example, static random access memory (SRAM) and/or a flip-flop. The logging information Trf_log stored in the logging block 113 may be accessible through, e.g., a port on which debugging is performed. The logging information Trf_log may include information about the current pending signal.”)

Regarding claim 5, Ryu and Gilbert teaches,
The fault recovery system of claim 1, 
Ryu further teaches,
wherein the first transaction is initiated by the first processor with at least one of a system memory and a second processor before the fault is detected(fig 2:120; par 34 “The BUS matrix 120 may include at least one channel configured to transmit a plurality of signals between at least one of the master blocks 130_1 to 130_n and at least one of the slave blocks 140_1 to 140_m.”), and wherein the fault recovery system, the first processor, the interconnect, the system memory, and the second processor are integrated on a system-on-chip(fig 1:10; par 24 “Referring to FIG. 1, the semiconductor chip 10 may include an interconnect 100, a plurality of master blocks 130_1 to 130_n, and a plurality of slave blocks 140_1 to 140_m. The semiconductor chip 10 may be, for example, a System on Chip (SoC).”).

Regarding claim 9, Ryu and Gilbert teaches,
The fault recovery system of claim 1, 
Ryu further teaches,
wherein the first transaction is initiated by a second processor with the first processor before the fault is detected(fig 2:120; par 34 “The BUS matrix 120 may include at least one channel configured to transmit a plurality of signals between at least one of the master blocks 130_1 to 130_n and at least one of the slave blocks 140_1 to 140_m.”), and wherein the fault recovery system, the first processor, the interconnect, and the second processor are integrated on a system-on-chip(fig 1:10; par 24 “Referring to FIG. 1, the semiconductor chip 10 may include an interconnect 100, a plurality of master blocks 130_1 to 130_n, and a plurality of slave blocks 140_1 to 140_m. The semiconductor chip 10 may be, for example, a System on Chip (SoC).”).
 
Regarding claim 13, Ryu teaches,
	A system-on-chip (SoC), comprising: an interconnect; a plurality of processors(fig 1:10; par 24 “Referring to FIG. 1, the semiconductor chip 10 may include an interconnect 100, a plurality of master blocks 130_1 to 130_n, and a plurality of slave blocks 140_1 to 140_m. The semiconductor chip 10 may be, for example, a System on Chip (SoC).”); and a plurality of fault recovery systems coupled between the plurality of processors and the interconnect such that a first fault recovery system of the plurality of fault recovery systems is coupled between a first processor of the plurality of processors and the interconnect(fig 2:120; par 34 “The BUS matrix 120 may include at least one channel configured to transmit a plurality of signals between at least one of the master blocks 130_1 to 130_n and at least one of the slave blocks 140_1 to 140_m.” ), the first fault recovery system comprising:
a fault controller that is coupled between the first processor and the interconnect(fig 1:110; par 30 “In an example embodiment, the hang detection and recovery system 110 may monitor whether a transaction between at least one of the master blocks 130_1 to 130_n and at least one of the slave blocks 140_1 to 140_m has a hang or stall.”), and
configured to:
receive a time-out signal that is indicative of a failure of the first processor to execute a first transaction after a fault is detected in the first processor(fig 2:112; par 40 “In another example embodiment, the monitoring unit 112 may monitor the request signal or the response signal for a predetermined period of time to determine whether the signal is LOW or HIGH, and may determine whether a hang or stall has occurred based on the determination.”), wherein the failure in the execution of the first transaction results in queuing of the interconnect(par 35 “The monitoring unit 112 included in the hang detection and recovery system 110 may monitor whether a transaction between at least one of the master blocks 130_1 to l30_n and at least one of the slave blocks 140_1 to 140_m has a hang or stall. The monitoring unit 112 may determine whether a hang or stall has occurred between at least one of the master blocks 130_1 to 130_n and the BUS matrix 120, or between at least one of the slave blocks 140_1 to 140_m and the BUS matrix 120.”);
generate and transmit, based on the time-out signal, a first control signal to the first processor to disconnect the first processor from the interconnect(fig 12:S230; par 95 “The error response signal ER_RSP may limit an operation of a functional block to which the corresponding signal is applied.”);
perform, based on the time-out signal, at least one of first and second operations to dequeue the interconnect(fig 2:114; par 48 ”The master multiplexers 132_1 to 132_n may receive the output signals of the corresponding master blocks 130_1 to 130_n and the master recovery signals Mrcv 1 to Mrcv n output from the recovery signal generation unit 114 and may alternatively determine outputs. The output signals of the master blocks 130_1 to 130_n may be request signals for one of the slave blocks 140_1 to 140_m, respectively. Although not shown, the master multiplexers 132_1 to 132_n may determine outputs based on, for example, an enable signal output from the recovery signal generation unit 114.”); and
generate, based on the execution of the first transaction, a status signal to reset the first processor, thereby managing a fault recovery of the first processor(fig 2:114; par 48 ”The master multiplexers 132_1 to 132_n may receive the output signals of the corresponding master blocks 130_1 to 130_n and the master recovery signals Mrcv 1 to Mrcv n output from the recovery signal generation unit 114 and may alternatively determine outputs. The output signals of the master blocks 130_1 to 130_n may be request signals for one of the slave blocks 140_1 to 140_m, respectively. Although not shown, the master multiplexers 132_1 to 132_n may determine outputs based on, for example, an enable signal output from the recovery signal generation unit 114.”).
However, Ryu does not specifically teach execute the first transaction.
On the other hand, Gilbert teaches 
	A fault recovery system(fig1: par 15, par 6 “The invention relates to non-inline transaction error correction.”), comprising:
a fault controller that is coupled between the first processor and the interconnect(fig 1:104,102,106; par 16 “In the normal mode of operation, transactions are processed within the pipeline 102, where none of the transactions have been detected as including errors. Transactions are input into the input 104 of the pipeline 102, as indicated by the arrow 114. The transactions are transferred from the input 104 into the pipeline 102, as indicated by the arrow 116. The pipeline 102 may be a single- or multiple-stage pipeline, and processes the transactions such that they are converted into actions that when performed effect the transactions. Thus, the pipeline 102 outputs the processed transactions into the output 106, as indicated by the arrow 118, from which they are output, as indicated by the arrow 120, as actions that can then be performed.”), and configured to:
receive an error signal that is indicative of a failure of the first processor to execute a first transaction after a fault is detected in the first processor(fig 5:507; par 34” Preferably within the pipeline, it is determined whether correctable errors are present within the transaction ( 507). If no errors are detected (508), then the transaction is output from the pipeline normally (510), and the method 500 is finished. However, if an error is detected (508), then the pipeline is operated in a correction mode (512). The transaction is output, or drained, from the pipeline to an error queue and input into the pipeline is disabled (514), instead of being normally output from the pipeline as before.”), wherein the failure in the execution of the first transaction results in queuing of the interconnect(fig 5:514; par 34 “The transaction is output, or drained, from the pipeline to an error queue and input into the pipeline is disabled (514), instead of being normally output from the pipeline as before.”);
generate and transmit, based on the time-out signal, a first control signal to the first processor to disconnect the first processor from the interconnect(fig 5:514; par 34 “The transaction is output, or drained, from the pipeline to an error queue and input into the pipeline is disabled (514), instead of being normally output from the pipeline as before.”);
perform, based on the time-out signal, at least one of first and second operations to execute the first transaction and dequeue the interconnect(par 17 “When transactions contain errors, however, they are drained and corrected in a separate correction mode, and reprocessed in a separate restart mode, and a non-inline manner. Such transactions are drained into the error queue 110, and the mode controller 108 first switches the pipeline 102 to the correction mode to correct the errors, and then switches the pipeline 102 to the restart mode to reprocess the error corrected transactions.”); and
generate, based on the execution of the first transaction, a status signal to reset the first processor, thereby managing a fault recovery of the first processor(par 17 “When transactions contain errors, however, they are drained and corrected in a separate correction mode, and reprocessed in a separate restart mode, and a non-inline manner. Such transactions are drained into the error queue 110, and the mode controller 108 first switches the pipeline 102 to the correction mode to correct the errors, and then switches the pipeline 102 to the restart mode to reprocess the error corrected transactions.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ryu to incorporate the re-execution of transactions of Gilbert.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Ryu -- a need for a solution for the issue of how to handle transaction errors in a latency friendly way(Gilbert par 5 “If errors are detected within the pipeline, they usually are corrected in-line, within the pipeline stage where they occur, before the transactions can be properly processed and the resulting actions performed. An implementation for error correction may include additional hardware circuitry to correct the error when and where it is detected. However, such an implementation adds latency to the processing of both transactions with errors and transactions without errors. For this and other reasons, therefore, there is a need for the present invention.”) -- with Gilbert providing a known method to solve a similar problem. Gilbert provides “The invention relates to non-inline transaction error correction. A method for the invention determines whether a transaction includes a correctable error while the transaction is being processed in a pipeline. Where the transaction includes an error, it is output from the pipeline into an error queue. A correction command is processed within the pipeline to correct the error within the transaction, and then the transaction is reprocessed within the pipeline.”(Gilbert par 6)

Regarding claim 15, it is rejected for the same reasons as claim 4.

Regarding claim 20, it is the method that the system of claim 1 implements and is rejected for the same reasons.

 Claims 2,3,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180157553 A1 (Ryu) and US 20050125695 A1 (Gilbert) in view of US 20210232521 A1 (Kim) .

Regarding claim 2, Ryu and Gilbert teaches,
The fault recovery system of claim 1, 
Ryu further teaches
further comprising a hang detection system(fig 5a:112,112_a; par 68 “The determination unit 112_a_l may determine whether a hang or stall has occurred between the master blocks 130_1 to 130_n and the BUS matrix 120 or between the slave blocks 140_1 to 140_m and the BUS matrix 120.”).
However, although Ryu teaches a hang determination unit, neither Ryu nor Gilbert specifically teach a timer that is coupled with the fault controller, and configured to generate a timer count such that the timer count is periodically decremented after a predetermined time duration.
On the other hand, Kim teaches 
 A fault recovery system(par 8 “Some example embodiments are directed to provide a method of controlling reset in an n SoC, capable of outputting preset data to external devices in abnormal state”), 
further comprising a timer that is coupled with the fault controller, and configured to generate a timer count such that the timer count is periodically decremented after a predetermined time duration.(par 11 “a reset controller connected to the first bus and to the second bus, wherein the reset controller is configured to: detect an abnormal state of the processor based on an absence of a first signal from the processor, and apply a reset signal to the PHY IP block responsive to the detected abnormal state, wherein the PHY IP block is configured to output, during a reset period, preset data values to respective ones of the external devices in response to the reset signal, and wherein the reset controller includes a watchdog timer configured to detect the abnormal state in response to an expiration of the watchdog timer, wherein the expiration is configured to occur responsive to an abnormal operation of the processor.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ryu and Gilbert to incorporate the watchdog timer of Kim.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Ryu and Gilbert -- a need for a solution for the issue of how to detect a stalled/hanging process(Ryu par 35 ” The monitoring unit 112 may monitor a request signal output from at least one of the master blocks 130_1 to 130_n to determine whether a hang or stall has occurred.” Kim par 5 “During the course of operation, an SoC may fall into abnormal state such as a deadlock state. For example, during a solution development process, a deadlock within an SoC may occur due to various reasons.”) -- with Kim providing a known method to solve a similar problem. Kim provides “Some example embodiments are directed to provide a method of controlling reset in an n SoC, capable of outputting preset data to external devices in abnormal state”(Kim par 8)
 
Regarding claim 3, Ryu, Gilbert, and Kim teaches,
The fault recovery system of claim 2, 
Kim further teaches,
wherein the fault controller is further configured to generate and transmit, after the fault is detected, a second control signal to the timer to activate the timer, wherein the timer is further configured to generate the time-out signal when the timer count is equal to a threshold value, and wherein an equality of the timer count and the threshold value is indicative of the failure of the first processor to execute the first transaction.(par 64 “The watchdog timer 123 may initialize counting in response to an initialization signal (a kick signal KCK). The kick signal KCK may be provided periodically, such as provided periodically from processor 110. If the detector 122 fails to receive the kick signal KCK before the expiration of the watchdog timer 123 in the detector 122, the watchdog timer 123 will expire and operation of the watchdog timer 123 may stop. If the watchdog timer 123 expires, a signal indicating expiration of the watchdog timer 123 may be sent to the control circuit 121. The signal indicating the expiration of the watchdog timer 123 may be a signal for detecting an abnormal state of the SoC 100.”)

Regarding claim 14, it is rejected for the same reasons as claim 3.


Claims 7,8,11,12,17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180157553 A1 (Ryu) and US 20050125695 A1 (Gilbert) in view of US 10819680 B1 (Santan) .

Regarding claim 7, Ryu and Gilbert teaches,
The fault recovery system of claim 5, 
However, Ryu and Gilbert do not specifically teach wherein the first operation corresponds to a reception of a first portion of first read data associated with the first transaction from the interconnect, and wherein a second portion of the first read data is received by the first processor from the interconnect before the fault is detected.
On the other hand, Santan teaches 
 A bussed network protection system that checks for faults associated with transactions(col 1 ln 40-45 “A system generally relates to protection of a bussed network. In such a system, an access controller is configured for bussed communication via a communication bus to obtain a current transaction. An interface firewall is coupled for bussed communication with the access controller and configured to check for a fault associated with a transfer.”)
wherein when the first transaction corresponds to a read transaction, the fault controller performs the first operation to execute the first transaction and dequeue the interconnect(col 11 ln 18-22 “However, interface firewall 230 in response to detecting a protocol break, such as a bus protocol violation in a driver in kernel 242 in upstream bus traffic of an undependable secondary device 250-1 for example, trips or transitions into an error mode.”), wherein the first operation corresponds to a reception of a first portion of first read data associated with the first transaction from the interconnect, and wherein a second portion of the first read data is received by the first processor from the interconnect before the fault is detected.(col 11 ln 25-31 “Once blocked, a secondary interface of interface firewall 230 may autonomously issue protocol-compliant responses to any or all incomplete or partially-incomplete outstanding transactions for such blocked secondary device.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ryu and Gilbert to incorporate the partially complete transaction handling of Santan.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Ryu and Gilbert -- a need for a solution for the issue of how to handle transactions when faults occur -- with Santan providing a known method to solve a similar problem. Santan provides “A system generally relates to protection of a bussed  network. In such a system, an access controller is configured for bussed communication via a communication bus to obtain a current transaction. An interface firewall is coupled for bussed communication with the access controller and configured to check for a fault associated with a transfer. A  data processing device is coupled for communication with the interface firewall and configured to execute the current transaction to provide the transfer for the interface firewall.”( Santan col 1 ln 40-48)

Regarding claim 8, Ryu and Gilbert teaches,
The fault recovery system of claim 5, 
However, Ryu and Gilbert do not specifically teach wherein the second operation corresponds to generation and transmission of a first portion of first write data associated with the first transaction to the interconnect to write to at least one of the system memory and the second processor, and wherein a second portion of the first write data is written to at least one of the system memory and the second processor before the fault is detected.
On the other hand, Santan teaches 
A bussed network protection system that checks for faults associated with transactions(col 1 ln 40-45 “A system generally relates to protection of a bussed network. In such a system, an access controller is configured for bussed communication via a communication bus to obtain a current transaction. An interface firewall is coupled for bussed communication with the access controller and configured to check for a fault associated with a transfer.”)
wherein when the first transaction corresponds to a write transaction, the fault controller performs the second operation to execute the first transaction and dequeue the interconnect(col 11 ln 18-22 “However, interface firewall 230 in response to detecting a protocol break, such as a bus protocol violation in a driver in kernel 242 in upstream bus traffic of an undependable secondary device 250-1 for example, trips or transitions into an error mode.”), wherein the second operation corresponds to generation and transmission of a first portion of first write data associated with the first transaction to the interconnect to write to at least one of the system memory and the second processor, and wherein a second portion of the first write data is written to at least one of the system memory and the second processor before the fault is detected.(col 11 ln 25-31 “Once blocked, a secondary interface of interface firewall 230 may autonomously issue protocol-compliant responses to any or all incomplete or partially-incomplete outstanding transactions for such blocked secondary device.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ryu and Gilbert to incorporate the partially complete transaction handling of Santan.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Ryu and Gilbert -- a need for a solution for the issue of how to handle transactions when faults occur -- with Santan providing a known method to solve a similar problem. Santan provides “A system generally relates to protection of a bussed  network. In such a system, an access controller is configured for bussed communication via a communication bus to obtain a current transaction. An interface firewall is coupled for bussed communication with the access controller and configured to check for a fault associated with a transfer. A  data processing device is coupled for communication with the interface firewall and configured to execute the current transaction to provide the transfer for the interface firewall.”( Santan col 1 ln 40-48)

Regarding claim 11, Ryu and Gilbert teaches,
The fault recovery system of claim 9, 
However, Ryu and Gilbert do not specifically teach wherein the first operation corresponds to a reception of a first portion of first read data associated with the first transaction from the interconnect, and wherein a second portion of the first read data is received by the first processor from the interconnect before the fault is detected.
On the other hand, Santan teaches 
 A bussed network protection system that checks for faults associated with transactions(col 1 ln 40-45 “A system generally relates to protection of a bussed network. In such a system, an access controller is configured for bussed communication via a communication bus to obtain a current transaction. An interface firewall is coupled for bussed communication with the access controller and configured to check for a fault associated with a transfer.”)
wherein when the first transaction corresponds to a read transaction, the fault controller performs the first operation to execute the first transaction and dequeue the interconnect(col 11 ln 18-22 “However, interface firewall 230 in response to detecting a protocol break, such as a bus protocol violation in a driver in kernel 242 in upstream bus traffic of an undependable secondary device 250-1 for example, trips or transitions into an error mode.”), wherein the first operation corresponds to generation and transmission of a first portion of second read data associated with the first transaction to the interconnect to provide to the second processor, and wherein a second portion of the second read data is provided to the second processor by the first processor before the fault is detected.(col 11 ln 25-31 “Once blocked, a secondary interface of interface firewall 230 may autonomously issue protocol-compliant responses to any or all incomplete or partially-incomplete outstanding transactions for such blocked secondary device.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ryu and Gilbert to incorporate the partially complete transaction handling of Santan.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Ryu and Gilbert -- a need for a solution for the issue of how to handle transactions when faults occur -- with Santan providing a known method to solve a similar problem. Santan provides “A system generally relates to protection of a bussed  network. In such a system, an access controller is configured for bussed communication via a communication bus to obtain a current transaction. An interface firewall is coupled for bussed communication with the access controller and configured to check for a fault associated with a transfer. A  data processing device is coupled for communication with the interface firewall and configured to execute the current transaction to provide the transfer for the interface firewall.”( Santan col 1 ln 40-48)

Regarding claim 12, Ryu and Gilbert teaches,
The fault recovery system of claim 9, 
However, Ryu and Gilbert do not specifically teach wherein the second operation corresponds to a reception of a first portion of second write data associated with the first transaction from the interconnect, and wherein a second portion of the second write data is received by the first processor from the interconnect before the fault is detected.
On the other hand, Santan teaches 
A bussed network protection system that checks for faults associated with transactions(col 1 ln 40-45 “A system generally relates to protection of a bussed network. In such a system, an access controller is configured for bussed communication via a communication bus to obtain a current transaction. An interface firewall is coupled for bussed communication with the access controller and configured to check for a fault associated with a transfer.”)
wherein when the first transaction corresponds to a write transaction, the fault controller performs the second operation to execute the first transaction and dequeue the interconnect(col 11 ln 18-22 “However, interface firewall 230 in response to detecting a protocol break, such as a bus protocol violation in a driver in kernel 242 in upstream bus traffic of an undependable secondary device 250-1 for example, trips or transitions into an error mode.”), wherein the second operation corresponds to a reception of a first portion of second write data associated with the first transaction from the interconnect, and wherein a second portion of the second write data is received by the first processor from the interconnect before the fault is detected.(col 11 ln 25-31 “Once blocked, a secondary interface of interface firewall 230 may autonomously issue protocol-compliant responses to any or all incomplete or partially-incomplete outstanding transactions for such blocked secondary device.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ryu and Gilbert to incorporate the partially complete transaction handling of Santan. One of ordinary skill in the art would have been motivated to remedy the shortcomings of Ryu and Gilbert -- a need for a solution for the issue of how to handle transactions when faults occur -- with Santan providing a known method to solve a similar problem. Santan provides “A system generally relates to protection of a bussed  network. In such a system, an access controller is configured for bussed communication via a communication bus to obtain a current transaction. An interface firewall is coupled for bussed communication with the access controller and configured to check for a fault associated with a transfer. A  data processing device is coupled for communication with the interface firewall and configured to execute the current transaction to provide the transfer for the interface firewall.”( Santan col 1 ln 40-48)

Regarding claim 17, Ryu and Gilbert teaches
The SoC of claim 13, 
However, Ryu and Gilbert do not specifically teach wherein the first operation corresponds to a reception of a first portion of first read/write data associated with the first transaction from the interconnect, and wherein a second portion of the first read/write data is received by the first processor from the interconnect before the fault is detected.
On the other hand, Santan teaches 
 A bussed network protection system that checks for faults associated with transactions(col 1 ln 40-45 “A system generally relates to protection of a bussed network. In such a system, an access controller is configured for bussed communication via a communication bus to obtain a current transaction. An interface firewall is coupled for bussed communication with the access controller and configured to check for a fault associated with a transfer.”)
further comprising a system memory, wherein: the first transaction is initiated by the first processor with at least one of the system memory and a second processor of the plurality of processors before the fault is detected(col 11 ln 15-18 “Generally interface firewall 230 operates as follows. When communication traffic complies with anAXI protocol, such AXI compliant traffic is allowed to pass through interface firewall 230.”), when the first transaction corresponds to a read transaction, the fault controller performs the first operation to execute the first transaction and dequeue the interconnect(col 11 ln 18-22 “However, interface firewall 230 in response to detecting a protocol break, such as a bus protocol violation in a driver in kernel 242 in upstream bus traffic of an undependable secondary device 250-1 for example, trips or transitions into an error mode.”), wherein the first operation corresponds to a reception of a first portion of first read data associated with the first transaction from the interconnect, and wherein a second portion of the first read data is received by the first processor from the interconnect before the fault is detected,(col 11 ln 25-31 “Once blocked, a secondary interface of interface firewall 230 may autonomously issue protocol-compliant responses to any or all incomplete or partially-incomplete outstanding transactions for such blocked secondary device.”) and
when the first transaction corresponds to a write transaction, the fault controller performs the second operation to execute the first transaction and dequeue the interconnect(col 11 ln 18-22 “However, interface firewall 230 in response to detecting a protocol break, such as a bus protocol violation in a driver in kernel 242 in upstream bus traffic of an undependable secondary device 250-1 for example, trips or transitions into an error mode.”), wherein the second operation corresponds to generation and transmission of a first portion of first write data associated with the first transaction to the interconnect to write to at least one of the system memory and the second processor, and wherein a second portion of the first write data is written to at least one of the system memory and the second processor before the fault is detected.(col 11 ln 25-31 “Once blocked, a secondary interface of interface firewall 230 may autonomously issue protocol-compliant responses to any or all incomplete or partially-incomplete outstanding transactions for such blocked secondary device.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ryu and Gilbert to incorporate the partially complete transaction handling of Santan.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Ryu and Gilbert -- a need for a solution for the issue of how to handle transactions when faults occur -- with Santan providing a known method to solve a similar problem. Santan provides “A system generally relates to protection of a bussed  network. In such a system, an access controller is configured for bussed communication via a communication bus to obtain a current transaction. An interface firewall is coupled for bussed communication with the access controller and configured to check for a fault associated with a transfer. A  data processing device is coupled for communication with the interface firewall and configured to execute the current transaction to provide the transfer for the interface firewall.”( Santan col 1 ln 40-48)

Regarding claim 19, Ryu and Gilbert teaches
The SoC of claim 13, 
However, Ryu and Gilbert do not specifically teach wherein the first operation corresponds to a reception of a first portion of first read/write data associated with the first transaction from the interconnect, and wherein a second portion of the first read/write data is received by the first processor from the interconnect before the fault is detected.
On the other hand, Santan teaches 
 A bussed network protection system that checks for faults associated with transactions(col 1 ln 40-45 “A system generally relates to protection of a bussed network. In such a system, an access controller is configured for bussed communication via a communication bus to obtain a current transaction. An interface firewall is coupled for bussed communication with the access controller and configured to check for a fault associated with a transfer.”)
the first transaction is initiated by a second processor of the plurality of processors with the first processor before the fault is detected(col 11 ln 15-18 “Generally interface firewall 230 operates as follows. When communication traffic complies with anAXI protocol, such AXI compliant traffic is allowed to pass through interface firewall 230.”), when the first transaction corresponds to a read transaction, the fault controller performs the first operation to execute the first transaction and dequeue the interconnect(col 11 ln 18-22 “However, interface firewall 230 in response to detecting a protocol break, such as a bus protocol violation in a driver in kernel 242 in upstream bus traffic of an undependable secondary device 250-1 for example, trips or transitions into an error mode.”), wherein the first operation corresponds to generation and transmission of a first portion of second read data associated with the first transaction to the interconnect to provide to the second processor, and wherein a second portion of the second read data is provided to the second processor by the first processor before the fault is detected,(col 11 ln 25-31 “Once blocked, a secondary interface of interface firewall 230 may autonomously issue protocol-compliant responses to any or all incomplete or partially-incomplete outstanding transactions for such blocked secondary device.”) and
when the first transaction corresponds to a write transaction, the fault controller performs the second operation to execute the first transaction and dequeue the interconnect(col 11 ln 18-22 “However, interface firewall 230 in response to detecting a protocol break, such as a bus protocol violation in a driver in kernel 242 in upstream bus traffic of an undependable secondary device 250-1 for example, trips or transitions into an error mode.”), wherein the second operation corresponds to a reception of a first portion of second write data associated with the first transaction from the interconnect, and wherein a second portion of the second write data is received by the first processor from the interconnect before the fault is detected(col 11 ln 25-31 “Once blocked, a secondary interface of interface firewall 230 may autonomously issue protocol-compliant responses to any or all incomplete or partially-incomplete outstanding transactions for such blocked secondary device.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ryu and Gilbert to incorporate the partially complete transaction handling of Santan.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Ryu and Gilbert -- a need for a solution for the issue of how to handle transactions when faults occur -- with Santan providing a known method to solve a similar problem. Santan provides “A system generally relates to protection of a bussed  network. In such a system, an access controller is configured for bussed communication via a communication bus to obtain a current transaction. An interface firewall is coupled for bussed communication with the access controller and configured to check for a fault associated with a transfer. A  data processing device is coupled for communication with the interface firewall and configured to execute the current transaction to provide the transfer for the interface firewall.”(Santan col 1 ln 40-48)

Allowable Subject Matter
Claims 6,10,16,18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or fairly suggest: wherein the fault controller is further configured to receive a first fault signal that is indicative of the fault detected in the first processor, wherein after the first fault signal is received by the fault controller and prior to the reception of the time-out signal by the fault controller, the fault controller is further configured to: (i) enable the first processor to execute the first transaction, (ii) receive a first command associated with a second transaction, (iii) halt an execution of the second transaction, and (iv) generate and transmit, to the first processor, a third control signal that is indicative of the halt in the execution of the second transaction, and wherein the second transaction is initiated by the first processor with at least one of the system memory and the second processor after the fault is detected.; outlined in claims 6,10,16,18. In particular, although steps i-iv are taught by references like Ryu and Gilbert, doing these steps after the first fault signal is received by the fault controller and prior to the reception of the time-out signal by the fault controller, was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8868941 B2 - Jayasimha - teaches an interconnect and power.
US 7373555 B2 - Adkisson - transaction draining for error recovery.
US 20150178166 A1 - Park - multiple cores with heartbeats and automatic resets if the watchdog doesn't detect a heartbeat.
US 20130339663 A1 - Chang - multiple cores with heartbeats and automatic resets if the watchdog doesn't detect a heartbeat. Also has an interconnect and continues processing other cores.
US 20130262918 A1 - Nation - describes watchdog timer and reset of processor as well known and provides a different way. Also clears out transactions by trying to drain them.
US 20190079817 A1 - Tomlin - error queue manager
US 7054987 B1 - Reed - retry response so transactions can retry later while other transactions drain

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113